FILED
                            NOT FOR PUBLICATION                             FEB 22 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-10152

               Plaintiff - Appellee,             D.C. No. 4:05-cr-00125-DCB

  v.
                                                 MEMORANDUM *
SALVADOR GARZA-CARDENAS,
a.k.a. Ramon Hernandez-Gonzalez,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                     David C. Bury, District Judge, Presiding

                            Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Salvador Garza-Cardenas appeals from the 168-month sentence imposed

following his guilty-plea conviction for drug crimes. We have jurisdiction under

28 U.S.C. § 1291, and we affirm.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Garza-Cardenas contends that the district court erred by failing to grant

safety-valve relief because the district court relied on (1) the fact that

Garza-Cardenas had not fully disclosed prior uncharged criminal activity, and

(2) the fact that Garza-Cardenas had organized other drug shipments prior to

sentencing while he was out on bond. The district court did not clearly err by

denying relief based on its conclusion that Garza-Cardenas had not provided a

completely truthful account regarding his role in the conspiracy. See 18 U.S.C.

§ 3553(f)(5); United States v. Mejia-Pimental, 477 F.3d 1100, 1105 (9th Cir. 2007)

(stating that a defendant’s good faith obligation under section 3553(f) is satisfied

by providing the government with truthful and complete information by the time of

the sentencing hearing).

      AFFIRMED.




                                            2                                   09-10152